Citation Nr: 9923096	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-10 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 1995, 
for a separate 30 percent evaluation for scars of the nasal 
area. 

2.  Entitlement to an effective date prior to January 17, 
1996, for a separate 10 percent evaluation for diplopia of 
the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had confirmed active service from February 1965 
to April 1968, with evidence of additional service from 
September 1955 to February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  In August 1998, it was learned that 
the veteran had moved to an area served by the Oakland, 
California RO and his file was transferred.  


FINDINGS OF FACT

1.  The July 1968 rating decision which initially established 
service connection for chronic pansinusitis, rhinitis, and 
nasal polyposis was consistent with and supported by the 
evidence of record; it was not erroneous for failing to 
establish service connection and assign separate compensable 
evaluations for nasal scarring and diplopia.  

2.  The veteran's initial claim for entitlement to service 
connection for scars of the nasal area was received on March 
7, 1995, which was more than one year after discharge from 
service.  

3.  The veteran's initial claim for entitlement to service 
connection for diplopia of the left eye was received on 
January 17, 1996, which was more than one year after 
discharge from service.  

CONCLUSIONS OF LAW

1.  The unappealed rating decision of July 1968 was not 
clearly and unmistakably erroneous for failing to assign 
separate compensable evaluations for nasal scarring or 
diplopia.  38 U.S.C.A. § 4005 (1964); 38 C.F.R. § 3.105 
(1968).

2.  The criteria for an effective date prior to March 7, 
1995, for a 30 percent evaluation for scars of the nasal area 
have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 1991); 
38 C.F.R. § 3.400 (1998).

3.  The criteria for an effective date prior to January 17, 
1996, for a 10 percent evaluation for diplopia of the left 
eye have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
from the time of his discharge from active service for 
service connection for scars of the nasal area, and for 
diplopia of the left eye.  He notes that service connection 
for these disabilities was eventually granted as secondary to 
his service connected sinusitis and allergic rhinitis.  
However, the veteran argues that the scars and diplopia were 
present in 1968 when service connection was initially granted 
for sinusitis and allergic rhinitis, and that separate 
evaluations for these disabilities should have been awarded 
without his having to submit an additional claim for them.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date for direct service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of claim, or date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400(b)(2)(i).  

The record shows that the veteran submitted a claim for 
entitlement to service connection for chronic pansinusitis, 
chronic rhinitis, and chronic nasal polyposis in April 1968.  
Entitlement to service connection for chronic pansinusitis, 
rhinitis, and nasal polyposis was established in a July 1968 
rating decision.  A 30 percent evaluation was assigned, 
effective from April 18, 1968, which was the day after the 
veteran's discharge from service.  

The veteran was informed of the July 1968 rating decision in 
a July 1968 letter.  He did not submit a notice of 
disagreement with the decision.  

A claim for additional compensation for facial scars was 
received from the veteran on March 7, 1995.  In response to 
this claim, entitlement to service connection for scars of 
the nasal area was established in a December 1995 rating 
decision.  A 30 percent evaluation was assigned for this 
disability, effective from March 7, 1995, the date of receipt 
of the veteran's claim.  

The veteran subsequently submitted a claim of service 
connection for double vision due to damage to an eye muscle 
from surgery in the military.  The claim was received on 
January 17, 1996.  Entitlement to service connection for 
diplopia of the left eye was established in an October 1996 
rating decision.  A 10 percent evaluation was assigned for 
this disability, effective from the January 17, 1996, the 
date of receipt of the veteran's claim.  

The veteran contends that the July 1968 rating decision which 
initially established service connection for his sinusitis 
and allergic rhinitis contains clear and unmistakable error, 
in that it did not also assign separate disability ratings 
for the facial scars and diplopia he states were then present 
as a residual of the surgery for sinusitis and allergic 
rhinitis during active service.  The evidence does not show 
that the July 1968 rating decision contains clear and 
unmistakable error.  

As noted above, the veteran did not submit a notice of 
disagreement with the July 1968 rating decision.  Therefore, 
it became final, and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
38 U.S.C. § 4005 (1964); 38 C.F.R. § 3.105 (1968).  

In order for there to be a valid claim of clear and 
unmistakable error, the correct facts, as they were known at 
the time of the original decision, must not have been before 
the adjudicator, or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In 
assessing the original decision, the regulations in effect at 
the time of the original rating decision must be examined.  
Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Clear and 
unmistakable error is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993), en banc 
review denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error.  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made,".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Since an analysis of 
whether clear and unmistakable error has been committed may 
only proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

The evidence considered by the July 1968 rating decision 
consisted of the veteran's service medical records.  These 
records indicate that the veteran underwent multiple 
surgeries for his sinusitis and rhinitis.  However, these 
records do not reflect the presence of symptomatic scarring 
or diplopia.  Furthermore, the veteran's April 1968 claim did 
not mention scars or visual problems.  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. §  5101(a) (West 1991); 
38 C.F.R. § 3.151 (1998).  There is no indication that the 
service medical records were incorrect or that other records 
existed that should have been considered.  There was a 
rational basis for the July 1968 determination.  Because the 
veteran did not perfect his appeal subsequent to the July 
1968 determination, the Board is not in a position now to go 
back and readjudicate the case, or take whatever action it 
might have deemed appropriate at the time, had the case been 
subject to appellate review in a timely fashion.  Whether the 
adjudicator in July 1968 should have assigned separate 
evaluations for nasal scarring or diplopia may be a debatable 
matter, but does not meet the standard of clear and 
unmistakable error.  

The Board does not dispute the veteran's testimony at the 
June 1997 hearing that both of these disabilities were 
present in 1968, but must note that it was not readily 
apparent from evidence available that the scarring or 
diplopia warranted separate compensable evaluations.  Neither 
disability was manifestly symptomatic in the available 
clinical records.  When the available evidence is considered, 
it cannot be said that the July 1968 rating decision contains 
undebatable error.  Therefore, there is no clear and 
unmistakable error in the July 1968 rating decision.  

The applicable regulations indicate that entitlement to 
service connection is effective from the date of discharge if 
a claim is received within one year of that date.  Otherwise, 
the effective date is the later of date of receipt of the 
claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2)(i).  The record shows that the veteran's 
initial claim for entitlement to service connection for scars 
of the nasal area was received on March 7, 1995.  Service 
connection has been established for this disability, 
effective from the date of receipt of the claim.  Similarly, 
the veteran's initial claim for entitlement to service 
connection for visual problems was received on January 17, 
1996, and entitlement to service connection for diplopia of 
the left eye has been established, effective from the date of 
receipt of this claim.  The veteran's initial claims were 
both received many years after his discharge from service, 
and there is no evidence of any earlier claims.  Therefore, 
the current effective dates are the earliest possible that 
may be awarded for each disability, and there is no basis for 
earlier effective dates.  


ORDER

Entitlement to an effective date prior to March 7, 1995, for 
a separate 30 percent evaluation for scars of the nasal area 
is denied. 

Entitlement to an effective date prior to January 17, 1996, 
for a separate 10 percent evaluation for diplopia of the left 
eye is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

